RULE 24 UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION In the Matter of ALLEGHENY GENERATING COMPANY Greensburg, Pennsylvania ALLEGHENY ENERGY, INC. Greensburg, Pennsylvania MONONGAHELA POWER COMPANY Fairmont, West Virginia MOUNTAINEER GAS COMPANY Charleston, West Virginia THE POTOMAC EDISON COMPANY Greensburg, Pennsylvania WEST PENN POWER COMPANY Greensburg, Pennsylvania THIS IS TO CERTIFY THAT ALLEGHENY ENERGY, INC (Allegheny), ALLEGHENY GENERATING COMPANY, MONONGAHELA POWER COMPANY (Monongahela), MOUNTAINEER GAS COMPANY (Mountaineer), THE POTOMAC EDISON COMPANY (Potomac), and WEST PENN POWER COMPANY (West Penn), in accordance with the terms and conditions of and for the purposes represented by the Application or Declaration herein and of the Orders of the Securities and Exchange Commission with respect hereto, have carried out the transactions listed below: During the period January 1, 2005 through June 30, 2005, Allegheny, Monongahela, Mountaineer, Potomac and West Penn borrowed from the Allegheny Energy Money Pool. These borrowings are set forth in the following table: IHB Daily Interest Report From 01/01/2005 To 06/30/2005 Allegheny Energy MONEY POOL AEINC INTERNAL INT. INT. EXTERNAL EXT. EXT TOTAL CUM
